DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Feb. 15, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.
Examiner invites Applicant to interview this application.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 15, 2022,  has been entered.
Claim Status
 
The status of claims is as follows: 
Claims 1, 2, 4, 6, 8, 9, and 11–20 are now pending, entered, and examined with Claims 1, 9, and 14 in independent form.
Claims 1, 2, 6, 8, 9, 12, and 14 are presently amended. 
Claims 3, 5, 7, and 10 are presently cancelled.
No Claims are added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Feb. 13, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address objections to the Abstract has been reviewed and has overcome each and every objection previously set forth in the Final Office Action mailed Oct. 18, 20217 [“Final Office Action"]. The objection to the Abstract is withdrawn. Applicant's Amendment to the Abstract is acknowledged and entered.
Applicant's Amendment to Applicant’s Specification to address a typographical error is acknowledged and entered.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Final Office Action. The objection to Claim 8 is withdrawn.


Response to Arguments

Applicant’s Reply to the rejection under 35 U.S.C. § 112(a) has been reviewed and found persuasive. Applicant’s Reply at *11. The rejection of Claims 2 and 10 under § 112(a) is withdrawn.
35 U.S.C. § 101 Argument
Applicant argues the amended independent claims “now satisfy the second step of identifying that there is an "inventive concept" therein (i.e., an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon an ineligible concept itself).” Applicant’s Reply at *15.  No further explanation is provided. Id. Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. 
On the merits, Examiner understands Applicant’s argument as the claim amendments somehow improve computer technology. Examiner respectfully disagrees. “[A] claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” MPEP 2106.05(a) (citation omitted). “Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. Id. (citation omitted). “Similarly, ‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.’ “ MPEP 2106.05(f)(2). “To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not.” In re Greenstein, 792 Fed. Appx. 941, 944 (Fed. Cir. 2019) (quoting Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)). Here, Applicant amended independent claims to recite: (1) “an identity of the customer is validated via recognition of a face of the customer by a facial recognition match against government records” (mental process); (2) “a service selected by a customer is presented in a step-by-step fashion … to enable the customer to complete and validate a transaction (display information), and wherein the service selected by the customer includes a request for documents to be uploaded” (transmitting and storing information); (3) “enabling the customer to provide pertinent data including the documents securely (transmitting information) … , wherein the … quality of the documents [is detected] (mental process); and (4) “wherein the documents are validated by a comparison to third party records” (mental process). Limitations (1), (3) and (4), as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components. An inventive concept cannot be furnished by an abstract idea. MPEP § 2106.05(I). Limitation (2) recites the functions of displaying, transmitting, and storing information, which merely invokes computers or other machinery in its ordinary capacity to display, transmit, and store data. MPEP § 2106.05(f)(2). The computer is merely used as a tool. MPEP § 2105.05(f).
35 U.S.C. § 102/103 Argument
Applicant’s arguments with respect to Claims 1, 2, 4, 6, 8, 9, and 11–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 2, 8, 9 and 14 are objected to because of the following informalities. Appropriate correction is required.
Claims 2, 8, 9, and 14: “MVD” is objected to because its abbreviation is not first set out prior to its first use.
Claim 8: First, Claim 8 is objected to failing to identify added matter by underline. MPEP § 714(II)(C)(B) (“The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter)”). Claim 8 contains the following added matter that is not underlined: “validate an identity of the customer in cooperation with the AMVDTS via facial recognition wherein an image of a face of the customer is compared with government records including identification card photographs.” Second, the form of Claim 8 is objected to for not ending in a period and improper indenting. MPEP § 608.01(m) (“Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”) (citations omitted). Last, Examiner notes the added matter to Claim 8 is identical to matter added to Claim 14. On this basis and the first and second objections above, Examiner believes the added matter is a typographical error.
Claim 9: It is believed that added matter “via the mobile device to enable to enable” is “via the mobile device to enable 
Claim 14: It is believed that added matter “the mobile application to enable to enable” is “the mobile application to enable 

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 1, 2, 4, 6, 8, 9, and 11–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis
 
Step 1: Claims 1, 2, 4, 6, 8, 9, and 11–20 are directed to a statutory category. Claims 1, 2, 4, 6, and 8 and 9, 11, 12, and 13 recite “a method” and are therefore, directed to the statutory category of “a process.” Claims 14–20 recite “a system” and are therefore, directed to the statutory category of “a machine.” 
Representative Claim

Claim 14 is representative [“Rep. Claim 14”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating computer components, and letters for clarity in describing the limitations:
14. A system for electronically and remotely providing motor vehicle department related services, comprising: 

[A] an automated motor vehicle department transaction system (AMVDTS) including a control server and access to at least one database containing records;

[B] a mobile device using a mobile application configuring the mobile device to provide a customer with secure access to the AMVDTS via a data network, wherein the mobile device is further programmed to;

	[C] validate an identity of the customer in cooperation with the AMVDTS via facial recognition [software] wherein an image of a face of the customer is compared with government records including identification card photographs; 

	[D] enable the customer to select a transaction at the mobile device from a list of services provided by the AMVDTS via the mobile application including driver's licensing, vehicle registrations, vehicle title transfers; 

	[E] present instructions for a service selected by the customer in a step- by-step fashion electronically via the mobile device and the mobile application to enable to enable [sic] the customer to complete and validate a transaction with the AMVDTS;

	[F] enable the customer to provide pertinent data including documents regarding the transaction via the mobile device over the data network to the AMVDTS, wherein the AMVDTS validates the pertinent data including the documents utilizing validation data resources accessible by the AMVDTS further including third party records accessible over the data network from a remote server, wherein the AMVDTS completes the transaction for the customer utilizing the pertinent data including the documents when the customer provides a valid payment to the AMVDTS for the transaction; and

	[G] enable functional MVD kiosk location determination by the mobile device and the AMVDTS, based on the location of the mobile device in a community, for printing of official documents at an MVD kiosk following processing of the valid payment by the AMVDTS, wherein the location of the mobile device is determined utilizing at least one of GPS, data network communication, data network connectivity, signal strength and triangulation with respect to the mobile device.



Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 14 recites “providing motor vehicle department related services,” in the preamble and “completes the transaction for the customer … when the customer provides a valid payment … for the transaction” in Limitation F, which recites the abstract idea exception of sales activities and/or behaviors and/or business relations, all particular forms of commercial or legal interactions under the organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). As Limitations A, B, C, D, E, F, and G are the required steps to “provide motor vehicle department related services” as described in the preamble and “complete[ ] the transaction” as described in Limitation F, said limitations recite the same abstract idea exception of organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B).
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are: an automated motor vehicle department transaction system (AMVDTS) having facial recognition [software]; a control server; at least one database; a mobile device with a mobile application; a data network; an MVD kiosk; a remote server; GPS, data network communication, and data network connectivity.
Regarding an automated motor vehicle department transaction system (AMVDTS) having facial recognition [software]; a control server; at least one database; a mobile device using a mobile application; a data network; an MVD kiosk, a remote server; GPS, data network communication, and data network connectivity, Applicant’s Specification does not otherwise describe them or describes them using exemplary language, so Examiner assumes Applicant intended merely generic and known computer components / technologies. E.g., Spec. ¶ [0022] (generic AMVDTS, generic control server 110, generic database 111, generic mobile device 101 and mobile device application, generic data network 125, generic remote server 115, generic kiosk 201); ¶ [0028] (generic mobile application (software); ¶ [0026] (generic “GPS,” “data network communication,” and “data network connectivity”); ¶¶ [0021] (describing facial recognition using “3rd party identity validation services,” which is interpreted as any available facial recognition software know in the art), [0031] (“3rd party facial recognition SLA [service level agreement] contracts”).
Limitation A describes the AMVDTS and control server communicating with a database and Limitation B describes the mobile device via a mobile application, communicating with the AMVDTS via a data network, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitation B further describes the mobile device and application performing the steps of the claimed invention, Limitations C–F, which represents the abstract idea exception itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). 
Limitation C describes the mobile device and application “validat[ing] the identity of the customer “in cooperation with the AMVDTS via facial recognition” by comparing the customer’s facial image with government records. Examiner interprets the mobile device and application “cooperating” with the AMVDTS as claimed as merely sending and receiving data, such as data indicating “a match” or “no match” of the customer’s identity, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). The functions of the AMVDTS “comparing” a facial image of the customer with government records happens outside the scope of the claims and is not performed by the mobile device and application, as recited by the claims. See, Limitation B (“the mobile device is further programmed to: listing Limitations C–G”) The mobile device and application merely receives the result of the comparing from the AMVDTS. Therefore, the “comparing” function is not positively recited. MPEP § 2115 (“A claim is only limited by positively recited elements”). Even if the comparing limitation were positively recited, the comparing limitation, as claimed, covers any solution to comparing data with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1).
Limitation D describes the mobile device and application “enable[ing] the customer to select a transaction … from a list of services” and in Limitation E “present[ing] instructions for a service selected by the customer in a step-by-step fashion,” which are both interpreted as displaying information of a particular type and receiving a selection. The displaying of data covers any solution to displaying data with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result and both limitations invoke computers or other machinery in its ordinary capacity to receive and display data. MPEP § 2106.05(f)(1), (f)(2). 
Limitation F recites the mobile device and application “enable[ing] the customer to provide pertinent data … over the data network to the AMVDTS,” which merely invokes computers or other machinery in its ordinary capacity to transmit data. MPEP § 2106.05(f)(2). Limitation F further recites the AMVDTS “validat[ing] the pertinent data” using “validation data resources” that include “third party records” and “complet[ing] the transaction” when payment is made. For the same reason as indicated for Limitation C, these functions are not performed by the mobile device/application as recited by the claims, happen outside the scope of the claims, and are not positively recited. MPEP § 2115 (“A claim is only limited by positively recited elements”). Even if the data validation and completing limitations were positively recited, these limitations as claimed, cover any solution with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1).
Limitation G describes that the mobile device is “enable[ing] functional MVD kiosk location … based on the mobile device's location in a community … utilizing at least one of GPS, data network communication, data network connectivity, signal strength and triangulation with respect to the mobile device.” Under BRI, “GPS, data network communication, data network connectivity” is interpreted as sending and receiving data of a particular type in some unspecific way to determine mobile device location. Similarly, “signal strength and triangulation with respect to the mobile device” are interpreted as unknown mathematical concepts which determine the mobile device location. This amounts to functionally claiming a “black box” for how a mobile device location is determined and covers any solution with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). . The MVD kiosk’s location is further determined by the mobile device in some unspecified way based on the “black box” location determination of the mobile device. This again covers any solution with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 14 is directed to an abstract idea. Rep. Claim 14 is not substantially different than Independent Claims 1 and 9 and includes all the limitations of Rep. Claim 14. Therefore, Independent Claims 1 and 9 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0032] (steps/functions may be performed in any order and encompassed by the claims).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept.
Rep. Claim 14 is not substantially different than Independent Claims 1 and 9 and includes all the limitations of Rep. Claim 14. Therefore, Independent Claims 1 and 9 also do not recite an inventive concept.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 4, 6, 8, 11–13, and 15–20 all recite “wherein” clauses that further limit the abstract idea. MPEP § 2106.05(I) (inventive concept cannot be furnished by the abstract idea)
Dependent Claim 2 recites “providing the customer with physical access to at least one of a MVD kiosk and a building containing an MVD kiosk based on a determination of the mobile device's location in a community utilizing at least one of GPS, data network communication, data network connectivity, signal strength and triangulation with respect to the mobile device.” “Providing the customer physical access to at least one of a MVD kiosk and a building containing an MVD kiosk” is interpreted as “locate an MVD kiosk”. Spec., ¶ [0024]. This limitation is similar to that analyzed in Rep. Claim 14 and is not significantly more for the same reasoning as explained in the § 101 rejection, supra. The computer is used as a tool. MPEP § 2106.05(f).
Conclusion

Claims 1, 2, 4, 6, 8, 9, and 11–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 14 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (U.S. Pat. Pub. No. 2015/0058211) [“Thomson”] in view of Davis (U.S. Pat. Pub. No. 2005/0273621) [“Davis”].

Regarding Claim 1, Thomson discloses
A method for electronically and remotely providing motor vehicle department related services, comprising: 
(See at least ¶ [0022], where, “The central computer includes a computer program of the inventive concept that includes instructions to the central processor for communicating with the third party systems and mobile devices to complete payments from the users of the mobile devices to the agencies/entities/persons of the third party systems … [for] vehicle registration and payment of yearly personal property taxes that must be completed before registration can be accomplished.” “[I]nformation is remotely accessible to users of the computer program via one or more computing devices.” ¶ [0058]; ¶ [0012] (“the mobile device of the user configured for use with the system of the present inventive concept is a mobile application running on a mobile device,”); Fig. 2.). 

providing a customer with secured access over a data network to an automated motor vehicle department transaction system (AMVDTS) via a mobile device using a mobile application […] ; 
(See at least [0012], where “the mobile device of the user configured for use with the system of the present inventive concept is a mobile application running on a mobile device.” Fig. 2 discloses a mobile device accessing the central computer via data network. See also, ¶ [0056]. The communication uses a “secure PCI compliant gateway.” ¶ [0011].)

enabling the customer to select a transaction at the mobile device using the mobile application from a list of services including 
(See at least ¶ [0047], where “The flow chart in FIG. 1 also shows the step of selecting a one or two year [vehicle] registration period by the user via an input in the mobile application.” ¶ [0012] (mobile device running a mobile application). The use of “at list of services including” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

wherein a service selected by a customer is presented in a step-by-step fashion electronically via the mobile device to enable the customer to complete and validate a transaction, and
(See at least ¶ [0004], where “the user interface is a mobile device, e.g., a smart phone with an application configured to at least partially perform the steps of the present inventive concept as provided herein.”  Figs. 1A–1D illustrate a step-by-step method to complete and validate a vehicle registration transaction.)

wherein the service selected by the customer includes a request for documents to be uploaded into the AMVDTS; 
(See at least ¶ [0009], “the system is configured to scan, e.g., via use of a camera on a smart phone to scan government documents, e.g., using OCR technology, such as a DMV form, ticket, etc. In some embodiments the system is configured to link the scanned information to one or more databases in communication therewith, and retrieve the linked information therefrom to validate information, e.g., the user identity, the user owes a fee, the user has funds to pay the fee, and the fee is paid. In some embodiments the information from the government systems include motor vehicle information.” “Finally, the flow chart in FIG. 1 shows that information is sent to third-parties by the central processor.” ¶ [0051]. “[A] variety of information is sent to a user (e.g. through the mobile application) and/or to a third party (e.g. through an interface) by the central processor … the information is sent upon a third party's request and a user's approval.” ¶ [0052].

enabling the customer to provide pertinent data including the documents securely over the data network to the AMVDTS regarding the transaction via the mobile device and the mobile application, 
(See at least Fig. 1 and associated text ¶ [0040], where “the user of the mobile application of the inventive concept provides credentials through the application to gain access to the system 10 or to one or more specific work flows of system 10. In FIG. 1, the user's credentials consist of a license plate number and a pin number. The license plate number is intended to be a method of identifying a user and a vehicle while the pin number is intended to be a secure method of verifying the identification of the user.” See at least ¶ [0009], “the system is configured to scan, e.g., via use of a camera on a smart phone to scan government documents.”)

wherein the AMVDTS detects a quality of the documents; 
(As cited elsewhere, see at least ¶ [0009] (linking scanned documents to database for user validation and retrieval). Validating user identity is detecting the quality of the documents.)

validating the pertinent data including the documents in the AMVDTS utilizing validation data resources accessible by the AMVDTS, wherein the documents are validated by a comparison to third party records accessed over the data network from a server associated with the AMVDTS; and 
(See at least ¶ [0045], where “the system 10 enables a user to enter the tax amount directly into the mobile application of system 10 and such information is communicated to the central processor. See also, Fig. 2. “[T]he central processor of system 10 verifies the tax amount by comparing it to a previously received tax amount value (e.g. that is stored in a database or otherwise communicated to the central processor).” ¶ [0046]. The central processor may be a server. ¶ [0053]. A mobile device through an application (client) communicates with the central processor. Fig. 2; ¶ [0012]. The mobile device (client) and server communicate via a network. Fig. 2; ¶ [0056]. “[V]alidate an identity of the user based on the information stored in the database.” ¶ [0014]. “[T]he central processor of system 10 obtains vehicle insurance information from a third party, such as an insurance company and/or a government agency.” ¶ [0042], Fig. 1A (“insurance match found”), Fig. 1B (“verified personal property info?”). ¶ [0009] (linking scanned documents to database for user validation and retrieval).)

completing the transaction via the mobile device at the AMVDTS for the customer utilizing the pertinent data.  
(“The license plate number is intended to be a method of identifying a user and a vehicle while the pin number is intended to be a secure method of verifying the identification of the user.” ¶ [0040]. The user cannot gain access to the system without verifying the identification of the user. Id. Fig. 1D discloses after successful payment, a “temporary registration receipt is generated,” which completes the transaction.)

	Thompson does not disclose but Davis discloses

providing a customer with secured access over a data network to an automated motor vehicle department transaction system (AMVDTS) […] when an identity of the customer is validated via recognition of a face of the customer by a facial recognition match against government records;
(See at least ¶ [0078], “The knowledge test may have been administered by a computer, which relied on biometric verification to confirm the applicant's identity. In some arrangements, and with suitable biometric testing of identity, the knowledge testing may be performed at home.” Biometric verification/testing includes “facial parameters”. ¶ [0079]; Fig. 1B (“machine facial rec”). “When a person applies for a drivers license, their facial parameters can be compared against those in the universe of previous drivers license facial images.” ¶ [0009]; ¶ [0079].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined validating the identity of the customer using facial recognition as explained in Davis, to the known invention of Thompson, with the motivation to reduce fraud, Davis, ¶¶ [0017], [0050], or detect duplicates. Davis, ¶ [0009]; Fig. 1B.

Regarding Claim 6, Thomson and Davis disclose
The method of claim 1 and enabling the customer to select a transaction at the mobile device from a list of services as explained above.
Thomson further discloses
wherein optical character recognition is used by the AMVDTS to extract text from the documents and the text extracted from the documents is presented to at least one of a server associated with the AMVDTS and the customer for validation. 
(See at least ¶ [0009], where a smartphone is used to scan a DMV form using OCR technology. The scanned results are used to retrieve linked information from a database for validation. Id. ¶ [0013] (“user validation”). “Various embodiments …. Comprise server devices.” ¶ [0053]. Alternatively, Davis, ¶ [0059] (“Generally, the scanned documents are also subjected to an optical character recognition process-extracting the text contents from the scanned document images. Again, this information is stored (and used later, in the Due Diligence phase).”. Regarding Davis, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 6.)

Regarding Claim 8, Thomson and Davis disclose
The method of claim 1 as explained above.
Thomson further discloses
wherein a transaction is completed for a customer upon the customer providing a valid payment to the AMVDTS and official documents are printed for the customer […] following the payment. 
(See at least ¶ [0052], where “the system 10 or the third party system to which a payment has been made generates a hard copy of information (for example a license or renewal tag, etc.) that is mailed to the user.”)

Thomson does not disclose but Davis discloses

official documents are printed for the customer at an MVD kiosk […].
(See at least ¶ [0069], “If Bob has passed all the requisites for issuance of a license, corresponding information is sent to a printing station behind the counter at the DMV office. A printer prints Bob's driver's license”)

validate an identity of the customer in cooperation with the AMVDTS via facial recognition wherein an image of a face of the customer is compared with government records including identification card photographs;  
(See at least ¶ [0078], “The knowledge test may have been administered by a computer, which relied on biometric verification to confirm the applicant's identity. In some arrangements, and with suitable biometric testing of identity, the knowledge testing may be performed at home.” Biometric verification/testing includes “facial parameters”. ¶ [0079]; Fig. 1B (“machine facial rec”). “When a person applies for a drivers license, their facial parameters can be compared against those in the universe of previous drivers license facial images.” ¶ [0009]; ¶ [0079].)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 8.

Claims 2, 14, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson and Davis and further in view of Hao et al. (U.S. Pat. Pub. No. 2017/0286930) [“Hao”].

 Regarding Claim 2, Thomson and Davis disclose
The method of claim 1 and an MVD kiosk as explained above.

Thomson does not disclose but Hao discloses

further comprising providing the customer with physical access to at least one of an [ ] kiosk 
(Examiner interprets “providing the customer with physical access to” in view of Applicant’s Specification as “providing a location.” See at least Fig. 3, step 315, and associated text ¶ [0045], “At step 315, location information of the ATM relative to the mobile computing device can be presented on the mobile computing device. The location information can be presented in real-time. The location information can include the current distance to the ATM from the current location of the mobile computing device. The location information can include the relative location of the ATM with respect to the current location of the mobile computing device. … One example of the presentation of the location information is shown in and described in connection with FIG. 5 below.” See also Fig. 5. ¶ [0004] (ATM is a “kiosk”). “based on the detected signals from the one or more transceivers associated with the ATM, the location of the ATM relative to the mobile computing device can be determined and/or the distance to the ATM relative to the mobile computing device can be determined … the location of and/or the distance to the ATM relative to the mobile computing device can be determined by any using any suitable triangulation technique or methodology. The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined determining the location of a kiosk using a mobile device as explained in Hao, to the known invention of Thompson, with the motivation to identify a nearby kiosk that can perform the user’s desired transaction. Hao, ¶ [0042] (“the notification can include information about one or more ATMs 110 that are near the user's current location or within a user or system specified distance from the user's current location. The notification can present a list of one or more ATMs 110 that are currently enabled or equipped to complete the transaction. For instance, when the requested transaction is a cash withdrawal, a list of one or more ATMs that have sufficient cash available to complete the cash withdrawal can presented.”)

Regarding Claim 14, Thomson discloses
A system for electronically and remotely providing motor vehicle department related services, comprising: an automated motor vehicle department transaction system (AMVDTS) including a control server and access to at least one database containing records; a mobile device using a mobile application configuring the mobile device to provide a customer with secure access to the AMVDTS via a data network, wherein the mobile device is further programmed to; 
(These limitations are not substantially different than that presented in Claim 1 and is rejected similarly by Thomson as indicated in Claim 1 above. Regarding this limitation, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 14.)

validate an identity of the customer in cooperation with the AMVDTS via facial recognition wherein an image of a face of the customer is compared with government records including identification card photographs; 
(These limitations are not substantially different than that presented in Claim 1 and is rejected similarly by Davis as indicated in Claim 1 above. Regarding this limitation, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 14. See at least ¶ [0078], [0079], [0009], Fig. 1B.)

enable the customer to select a transaction at the mobile device from a list of services provided by the AMVDTS via the mobile application including driver's licensing, vehicle registrations, vehicle title transfers; present instructions for a service selected by the customer in a step- by-step fashion electronically via the mobile device and the mobile application to enable to enable the customer to complete and validate a transaction with the AMVDTS; enable the customer to provide pertinent data including documents regarding the transaction via the mobile device over the data network to the AMVDTS, wherein the AMVDTS validates the pertinent data including the documents utilizing validation data resources accessible by the AMVDTS further including third party records accessible over the data network from a remote server, wherein the AMVDTS completes the transaction for the customer utilizing the pertinent data including the documents when the customer provides a valid payment to the AMVDTS for the transaction; and 
(These limitations are not substantially different than that presented in Claim 1 and is rejected similarly by Thomson as indicated in Claim 1 above. Regarding this limitation, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 14.)

enable functional MVD kiosk location determination by the mobile device and the AMVDTS, based on a location of the mobile device in a community, for printing of official documents at an MVD kiosk following processing of the valid payment by the AMVDTS, wherein the location of the mobile device is determined utilizing at least one of GPS, data network communication, data network connectivity, signal strength and triangulation with respect to the mobile device.  
(These limitations are not substantially different than that presented in Claim 2 and is rejected similarly by Hao as indicated in Claim 2 above. Regarding this limitation, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 14.)

Regarding Claim 17, Thomson, Davis, and Hao disclose
The system of claim 14 as explained above.
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on the same rationale presented in Claim 4 supra.

Regarding Claim 18, Thomson, Davis, and Hao disclose
The system of claim 17 as explained above.
Thompson further discloses
The system of claim 17, wherein the AMVDTS detects quality of the documents.  
(The remaining limitations of Claim 18 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on the same rationale presented in Claim 1 supra. Alternatively, see Davis, ¶ [0058]. Regarding Davis, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 18.)

Regarding Claim 19, Thomson, Davis, and Hao disclose
The system of claim 14 as explained above.
(The remaining limitations of Claim 19 are not substantively different than those presented in Claim 6 and are therefore, rejected, mutatis mutandis, based on the same rationale presented in Claim 6 supra. 

Regarding Claim 20, Thomson, Davis, and Hao disclose
The system of claim 18 as explained above.
(The remaining limitations of Claim 20 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on the same rationale presented in Claim 1 supra.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson and Davis and further in view of Saffari et al. (U.S. Pat. Pub. No. 2020/0226551) [“Saffari”].

Regarding Claim 4, Thomson and Davis disclose
The method of claim 1 and validation of customer identity as explained above.
Saffari discloses
wherein validation of customer identity includes utilizing 2-stage authentication via code entry obtained from an electronic message received on the mobile device.  
(See at least Fig. 2L and associated text ¶ [0037], where a patient’s identify is verified by 2-factor authentication using a code sent from a text message received on the user’s mobile device.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have validated a customer’s identity using 2-factor authentication from a code obtained from an electronic message received on a mobile device, as explained in Saffari, to the known invention of Thompson, with the motivation to reduce fraud when renewing a vehicle registration. 

Claims 9, 11, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson, Davis, Hao, and Saffari.

Regarding Claim 9, Thomson discloses
A method for electronically and remotely providing motor vehicle department related services, comprising: providing a customer with secured access over a data network to an automated motor vehicle department transaction system (AMVDTS) via a mobile device using a mobile application when an identity of the customer is validated via at least one of recognition of a face of the customer with a facial recognition match against government records 
(These limitations are not substantially different than that presented in Claim 1 and is rejected similarly by Thomson and Davis as indicated in Claim 1 above. Regarding this limitation, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 9.)

or validation of customer identity includes utilizing 2-stage authentication via code entry obtained from an electronic message received on the mobile device; 
(The use or “or” does not necessarily require this limitation. However, under compact prosecution, this limitation is not substantially different than that presented in Claim 4 and is rejected similarly by Thomson, Davis, and Saffari as indicated in Claim 4 above. Regarding this limitation, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 4 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 9.)

enabling the customer to select a transaction at the mobile device using the mobile application from a list of services including driver's licensing, vehicle registrations, vehicle title transfers; presenting instructions for a service selected by the customer in a step-by-step fashion electronically via the mobile device to enable to enable the customer to complete and validate a transaction and enabling the customer to provide pertinent data including documents regarding the transaction via the mobile device and the mobile application into the AMVDTS, wherein the AMVDTS detects a quality of the documents; validating the pertinent data including the documents utilizing at least one of validation data resources accessible by the AMVDTS comparison to third party records, wherein the documents are validated by a comparison to the third party records accessed over the data network from a server associated with the AMVDTS; completing the transaction for the customer utilizing the pertinent data including the documents when the customer provides a valid payment for the transaction to the AMVDTS; and 
(These limitations are not substantially different than that presented in Claim 1 and is rejected similarly by Thomson and Davis as indicated in Claim 1 above. Regarding this limitation, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 9.)

providing the customer with physical access to at least one of a MVD kiosk and a building containing an MVD kiosk based on a determination of a location of the mobile device being near a functional kiosk in a community utilizing at least one of GPS, data network communication, data network connectivity, signal strength and triangulation with respect to the mobile device.  
(These limitations are not substantially different than that presented in Claim 2 and are rejected similarly by Thomson, Davis, and Hao as indicated in Claim 2 above. Regarding this limitation, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 9.)

Regarding Claim 11, Thomson, Davis, Hao, and Saffari disclose
The method of claim 9 and validation of the customer identity as explained above.
Saffari further discloses
wherein validation of the customer identity utilizing the 2-stage authentication occurs upon customer access to the AMVDTS over the data network 
(This limitation is not substantially different than that presented in Claim 4 and is rejected similarly by Saffari as indicated in Claim 4 above.)

subsequent to an initial registration with the AMVDTS.  
(See at least ¶ [0037], where an authentication code is sent to a “known phone number” via text message. The phone number is known because the user provided their phone number during self-registration. ¶ [0027].)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 4 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 11.
Regarding Claim 12, Thomson, Davis, Hao, and Saffari disclose
The method of claim 9 and validation of the customer identity as explained above.
The remaining limitations of Claim 12 are not substantively different than those presented in Claim 6 and are therefore, rejected, mutatis mutandis, based on the same rationale presented in Claim 6 supra.

Regarding Claim 13, Thomson, Davis, Hao, and Saffari disclose
The method of claim 9 as explained above.
The remaining limitations of Claim 13 are not substantively different than those presented in Claim 8 and are therefore, rejected, mutatis mutandis, based on the same rationale presented in Claim 8 supra.

Regarding Claim 15, Thomson, Davis, Hao disclose
The system of claim 14 as explained above.
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 4 and are therefore, rejected, mutatis mutandis, based on the same rationale presented in Claim 4 supra.

Regarding Claim 16, Thomson, Davis, Hao, and Saffari disclose
The system of claim 15 as explained above.
The remaining limitations of Claim 16 are not substantively different than those presented in Claim 11 and are therefore, rejected, mutatis mutandis, based on the same rationale presented in Claim 11 supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES H MILLER/Examiner, Art Unit 3694